Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR100944359B1).
Regarding Claim 1, Kang teaches in Figures 6-8, a plant growth control method, comprising: providing a first light during multiple stages of a plant, wherein the first light includes red light, green light, blue light, near-infrared light, and ultraviolet light (para 3, “The present invention provides various light sources capable of irradiating red light, blue light, near ultraviolet light, and near-infrared light, and can mix light of a wavelength band optimized for each growth period, such as plant sowing machine, flower blender”).
 Kang teaches different light emission ratios for different stages of a plant’s growth (para 3). Kang does not explicitly teach the light intensity ratios/percentages as claimed in claims 1-13. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the plant growth device taught by Kang by using the various light emission ratios for the plant growth stages as recited in claims 1-13, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and to promote healthy plant growth.
Regarding Claim 14, Kang teaches in Figures 6-8, a plant growth light source device (30), comprising: a first light source emitting red light, green light, and blue light of visible light;  a second light source emitting near-infrared light; and a third light source emitting ultraviolet light;  wherein the red light, the green light, and the blue light emitted by the first light source, the near-infrared light emitted by the second light source, and the ultraviolet light emitted by the third light source are mixed to form the first light, the second light and the third light as claimed in claim 1 (para 3, “The multi-source lighting system for plant cultivation is composed of 100 light amount of red light source (R-LS) emitting 430 to 490 nm of red light (R) 20 light quantity of a blue light source (B-LS) emitting blue light (B) of 20 nm, a near-ultraviolet light source (UV-LS) emitting 20 light of near ultraviolet ray (UV) of 300-400 nm, (IR-LS) emitting 20 (IR) light,”).
Regarding Claim 16-18, Kang teaches in Figures 6-8, the plant growth light source device as claimed in claim 14, wherein the first , second and third light source comprises a plurality of red, green, blue, near-infrared and ultraviolet LEDs (para 4, “…LED light sources having the same illumination value (R-LS), a blue light source (B-LS), a near-ultraviolet (UV-LS) light source and a near-infrared (IR-LS) light source for providing light of a required wavelength in each control mode”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR100944359B1), in view of Dowling et al. (WO0212127A2); hereinafter referred to as “Dowling”.
Regarding Claim 15, Kang teaches a plant growth device wherein the first light source comprising a plurality of LEDs (para 4). Kang does not teach the LEDs emitting white light. Dowling, in the same field of endeavor, teaches a plant growth device (pg 6, lines 20-21) further comprising white LEDs (pg 8, lines 9-10). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the plant growth device taught by Kang by using white LEDs as taught by Dowling, since it is known in the art to use white LEDs to produce blue or ultraviolet light (Dowling, pg 8, lines 9-10).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (KR100944359B1), in view of Studer et al. (Pub. No.: US 2017/0295772); hereinafter referred to as “Studer”.
Regarding Claim 19, Kang teaches a plant growth device wherein the third light source comprising a plurality of LEDs (para 4). Kang does not teach the third light source comprises a light tube emitting ultraviolet light. Studer teaches using UV light for a particular outdoor environment application (Abs) comprising UV light tubes ([0005]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the plant growth device taught by Kang by using UV light emitting tubes as taught by Studer, to effectively control UV range (Studer, [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEDEI K HAMMOND/
Primary Examiner, Art Unit 2844